1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is in response to communications filed 12/29/2020.
Claims 1-3, 5, 7-8, 10, and 17-19, 21-22, and 24-25 have been amended.
Claims 1-3, 5, 7-8, 10, and 16-25 are pending.
Claims 1-3, 5, 7-8, 10, and 16-25 are rejected.

Response to Amendment
In the Remarks filed 12/29/2020, Applicant has amended:
The language of claim 5 to include language that was interpreted to be previously missing from the limitation. The Examiner therefore withdraws the objection made in the non-final Office action dated 09/30/2020.
The language of claims 3, 18, and 25 for addressing the 112(b) indefiniteness issue regarding the recitation of an indicator field for indicating requirement for in-order execution and correcting the language to recite that the sequence number indicates the requirement as recited in the respective independent claims from which the claims depend. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made in the non-final Office action dated 09/30/2020.
The language of claim 8 for addressing the 112(b) indefiniteness issue regarding the encapsulation header and claiming the encapsulation to be associated with the networking fabric. 

Response to Arguments
In Remarks filed on 12/29/2020, Applicant substantially argues:
The applied reference Smith fails to disclose the amended limitations of claim 1, and similarly recited in claims 7 and 10, of the step of determining whether a command requires in-order execution based on a value of a sequence number in the command. Applicant asserts the sequence number in the control information in the Smith reference does not indicate any function other than noting the ordering of the commands. Applicant’s arguments have been considered but are moot in view of the current rejection made in response to Applicant’s amendments. 
The applied references fail to disclose the limitations of dependent claims 2-3, 5, 8 and 16-25 by virtue of dependency on independent claims 1, 7 and 10. Applicant’s arguments have been considered but are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated December 29, 2020.


Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7-8, 10, 17-19, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 9,432,298) in view of Shin et al. (US 9,152.553) and further in view of Long et al. (US 2014/0337562).

Regarding claim 1, Smith discloses a non-transitory computer-readable storage medium that stores instructions that when executed cause a system to: obtain, … a command received from a remote device; identify, in the command, a sequence number that indicates an order of the command … ([Col. 15 ln. 20-24] Additional functions that may reside local to the memory subsystem and/or hub device, buffer, etc. may include data, control, write and/or read buffers (e.g. registers, FIFOs, LIFOs, etc), data and/or control arbitration, command reordering, command retiming…  [Col. 127 ln. 5-14] Command stream modification may include (but is not limited to) the following: reordering of one or more commands, merging of one or more commands, splitting one or more commands, interleaving one or more commands of a first set of commands with one or more commands of a second set of commands; modifying one or more commands (e.g. changing one or more fields, data, information, addresses, etc.); creating one or more commands; retiming of one or more commands; inserting one or more commands; deleting one or more commands, etc. [Col. 125 ln. 35-38] A unique request identification (e.g. ID, etc.) and completion sequence number (e.g. tag, etc.) may be used by the receiver to re-order the completions (e.g. packets, etc.).); … in response to determining that the command does not require in-order execution, execute the command based on an order of arrival of the command … ([Col. 40 ln. 6-14] In one embodiment, the logic chip and high-speed serial links in the memory subsystem (as shown, for example, in FIG. 1) may typically implement split transactions (transactions with request and response separated in time). The link may also allow for variable latency (the amount of time between request and response). The link may also allow for out-of-order transactions (while ordering may be imposed as required to support coherence, data validity, atomic operations, etc.). [Col. 254 ln. 15-30] In FIG. 23-3, the requests (read request, write request, other request types and formats not shown, etc.) may include an identification (ID) (e.g. serial number, sequence number, tag, etc.) that may uniquely identify each request. In FIG. 23-3, the response may include an ID that may identify a response as belonging to a request. In FIG. 23-3, for example, each logic chip may be responsible for handling the requests and responses to/from a stacked memory package and storing, generating and checking ID fields. The ID for each response may match the ID for each request (e.g. the ID of a request and a response may be the same, or the ID of request and response may have another known relationship, etc.). In this way the requestor (e.g. CPU, other stacked memory package, etc.) may match responses with requests. In this way the responses may be allowed to be out-of-order (i.e. arrive in a different order than sent, etc.).); and in response to determining that the command requires in-order execution, determine whether the command has arrived in-order based on the sequence number of the command … ([Col. 125 ln. 35-38]). Herein the system disclosed by Smith is Column 261 of Smith that certain control fields may or may not be present or may be zero values. Furthermore, Column 87, line 1 to Column 88, line 48 discloses that the packets may contain multiple sub-fields which compose a larger field; specifically Col. 87 line 65 – Col. 88 line 2 discloses “(3) the header field may be (and typically is) more complex, including sub-fields (e.g. for routing, control, flow control, errors handling, etc.); (4) a packet ID (e.g. tag, sequence number, etc.) may be part of the header or control field or a separate field”. In this manner, it is explicitly shown that there may be a field indicating control for the command. Noted in particular in Columns 422-423 that reordering of commands may otherwise involve creating and modifying information encapsulated in the header thereby allowing the system to dynamically control operational order. In this manner, the presence of the sequence number may dictate whether or not in-order execution is required. Smith does not explicitly disclose a sequence number that indicates and whether in-order execution of the command is required; determine whether the command requires in-order execution based on a value of the sequence number in the command. The Examiner notes Smith discloses in ([Col. 422, ln. 57- Col. 423. ln. 16) command field manipulation for various purposes including containing information pertaining to command reordering. Shin discloses in [Col. 8 ln. 36-44] “The descriptor, which includes the command type field 210 and memory device channel 220, can be provided to the memory controller (e.g., memory control module 130) and the memory controller can decode the descriptor and generate a command sequence based on the operation specified in the command type field 210. The command sequence can be a combination of command, address, and data segments configured to the requirements of a particular flash memory device.” Herein it is noted by Shin that determination of a command sequence may be identified by the combination of the command, address, and data segments. This supports the disclosure of Smith as noted previously wherein control information may be used to indicate the requirement for an order of execution as well as indicating order itself. The functionality of the control information incorporated in the command is rendered obvious to one of ordinary skill in the art because this helps condense the command formatting thereby reducing data [Col. 8 ln. 45-55]. Smith and Shin do not explicitly disclose an ingress queue or in response to determining that the command requires in-order execution and has arrived out-of-order, transfer the command from the ingress queue to a command buffer for facilitating in-order execution of the command based on the sequence number. Regarding the ingress queue and separate command buffer for ordering commands, Long discloses in Paragraph [0320] “The receiver module 902 may receive storage commands in a sequential or chronological order, by time (e.g., the original time sequence order described above). A time sequence order for storage commands, as used herein, comprises a chronological arrangement or sequence of storage commands, in relation to each other, in which the storage commands were sent and/or received. The order module 904 may change or rearrange the received storage commands out of the sequential, chronological, time sequence order in which the storage commands were received based on a characteristic of the storage commands. The order module 904 may adjust an order, reorder, group, and/or rearrange storage commands in an execution queue 314, in a volatile memory 52, in another buffer, or the like so that the commands are executed in the adjusted or rearranged order.” Herein it is noted by Long that commands are initially buffered and after the order module 904 processes the commands, the buffered commands may be reorganized in another queue for execution. It would be obvious to one of ordinary skill in the art to utilize multiple queues for buffering and reordering commands for execution in order to service encapsulated metadata in the header of the transmitted command (Long [0316] and [0319]). Smith, Shin and Long are analogous art because they are from the same field of endeavor of managing memory input/output (I/O).
Regarding claim 2, Smith and Shin further disclose the non-transitory computer-readable storage medium of claim 1, wherein determining that the command does not require in-order execution comprises determining that the value of the sequence number is not used for indicating the order of the command ([Col. 261 ln. 4-40] In FIG. 23-5, the request stream may include (but is not limited to) read requests 23-522, write requests 23-526 … In FIG. 23-5, the read request may include (but is not limited to) the following fields: ID, identification; a read address field that in turn may include (but is not limited to) module, package, echelon, bank, subbank fields. Other fields (e.g. control fields, error checking, flags, options, etc.) may be (and generally are) present in the read requests … Not all of the fields shown in the read request in FIG. 23-5 need be present. For example, if there are no subbanks used, then the subbank field may be absent (e.g. not present, present but not used, zero or a special value, etc.), or ignored by the receiver, etc.). As noted herein, certain fields may be absent or not utilized to indicate that the related field is unnecessary. As to the claim, the absence of a sequence value may also indicate as not requiring ordered execution. This is further supported by Shin which has been previously cited as disclosing command sequencing as derived from the command contents.
Regarding claim 3, Smith, Shin and Long further disclose the non-transitory computer-readable storage medium of claim 1, wherein the command is encapsulated with an encapsulation header that comprises the sequence number indicating whether the in-order execution of the command is required (Smith [Col. 87 line 65 – Col. 88 line 2] and [Col. 125 ln. 35-38] and [Col. 261 ln. 4-40] and Col. 417 and [Col. 422 ln. 57- Col. 423 ln. 16] and [Col. 560 ln. 47-59] and Long [0316]). Noted herein, requests may contain several control fields. Therefore an indicator field and sequence field may be stored as separate fields in the request. As noted by Smith, fields may be created and modified as needed in the metadata encapsulated in the header. Further supported by Shin, this control information may indicate requirement for order of execution. Long additionally discloses metadata encapsulated in the header.
Regarding claim 5, Smith and Long further disclose the non-transitory computer-readable storage medium of claim 1, wherein execution of the instructions further cause the system to: process the command using an ordering logic to determine that the command has become in-order; and in response to determining that the command has become in-order, obtain the command from the buffer and execute the command (Smith [Col. 15 ln. 20-24] and [Col. 19 ln. 63 - Col. 20 ln. 5] and Long [0320] and [0324]). Noted by Smith herein, the memory system has read/write buffers capable of being used for reordering purposes or there may be dedicated reorder buffers. Furthermore, Long notes reordering the commands in a queue or buffer separate from the initial buffer.
Regarding claim 7, Smith discloses a method comprising: obtaining, by a computer system from … a command received from a remote device; identifying, in the command, a sequence number that indicates an order of the command … ([Col. 15 ln. 20-24] and  [Col. 127 ln. 5-14] and [Col. 125 ln. 35-38]); … in response to determining that the command does not require in-order execution, executing the command based on an order of arrival of the command … ([Col. 40 ln. 6-14] and [Col. 254 ln. 15-30]); and in response to determining that the command requires in-order execution, determine whether the command requires in-order execution and has arrived in-order based on the sequence number of the command … ([Col. 125 ln. 35-38]). Noted in particular in Columns 422-423 that reordering of commands may otherwise involve creating and modifying information encapsulated in the header thereby allowing the system to dynamically control operational flow. In this manner, the presence of the sequence number may dictate whether or not in-order execution is required. Smith does not explicitly disclose a sequence number and whether in-order execution of the command is required; determining whether the command requires in-order execution based on a value of the sequence number in the command. The Examiner notes Smith discloses in ([Col. 422, ln. 57- Col. 423. ln. 16) command field manipulation for various purposes including containing information pertaining to command reordering. Shin discloses in [Col. 8 ln. 36-44] “The descriptor, which includes the command type field 210 and memory device channel 220, can be provided to the memory controller (e.g., memory control module 130) and the memory controller can decode the descriptor and generate a command sequence based on the operation specified in the command type field 210. The command sequence can be a combination of command, address, and data segments configured to the requirements of a particular flash memory device.” Herein it is noted by Shin that determination of a command sequence may be identified by the combination of the command, address, and data segments. This supports the disclosure of Smith as noted previously wherein control information may be used to indicate the requirement for an order of execution as well as indicating order itself. The functionality of the control information incorporated in the command is rendered obvious to one of ordinary skill in the art because this helps condense the command formatting thereby reducing data requirements as well as simplifying the overall process for managing command execution as supported by Shin in [Col. 8 ln. 45-55]. Smith and Shin do not explicitly disclose an ingress queue or in response to determining that the command requires in-order execution and has arrived out-of-order, transferring the command from the ingress queue to a command buffer for facilitating in-order execution of the command based on the sequence number. Long discloses the ingress queue and separate command buffer for ordering commands in Paragraph [0320] wherein 
Regarding claim 8, Smith and Long further disclose the method of claim 7, further comprising receiving the command for execution from the remote device via a networking fabric that couples the computer system and the remote device based on encapsulation associated with the networking fabric (Smith [Col. 96 ln. 54-60] In one embodiment, the memory space may be the sum (e.g. aggregate, union, collection, etc.) of one or more parts of several memory subsystems. For example, the memory space may be distributed among several systems that are coupled, connected, etc. The systems may be local (e.g. in the same datacenter, in the same rack, etc.) or may be remote (e.g. connected datacenters, mobile phone, etc.). [Col. 422 ln. 57- Col. 423 ln. 16] and Long [0316]). Noted herein, parts of the system may be remote, otherwise connected over a network. Also noted is the metadata is encapsulated in the header portion of the transmission.
Regarding claim 10, Smith discloses a system comprising: a controller to control access to the storage media, the controller to: obtain, … a command received from a remote device; identify, in the command, a sequence number that indicates an order of the command … ([Col. 15 ln. 20-24] and  [Col. 127 ln. 5-14] and [Col. 125 ln. 35-38]); … in response to determining that the command does not require in-order execution, execute the command based on an order of arrival of the command … ([Col. 40 ln. 6-14] and [Col. 254 ln. 15-30]); and in response to determining that the command requires in-order execution, determine whether the command has arrived in-order based on the sequence number of the command … ([Col. 125 ln. 35-38]). Noted in particular in Columns 422-423 that reordering of commands may otherwise involve creating and modifying information encapsulated in the header thereby allowing the system to dynamically control operational flow. In this manner, the presence of the sequence number may dictate whether or not in-order execution is required. Smith does not explicitly disclose a sequence number and whether in-order execution of the command is required; determine whether the command requires in-order execution based on a value of the sequence number in the command. The Examiner notes Smith discloses in ([Col. 422, ln. 57- Col. 423. ln. 16) command field manipulation for various purposes including containing information pertaining to command reordering. Shin discloses in [Col. 8 ln. 36-44] “The descriptor, which includes the command type field 210 and memory device channel 220, can be provided to the memory controller (e.g., memory control module 130) and the memory controller can decode the descriptor and generate a command sequence based on the operation specified in the command type field 210. The command sequence can be a combination of command, address, and data segments configured to the requirements of a particular flash memory device.” Herein it is noted by Shin that determination of a command sequence may be identified by the combination of the command, address, and data segments. This supports the disclosure of Smith as noted previously wherein control information may be used to indicate the requirement for an order of execution as well as indicating order itself. The functionality of the control information incorporated in the command is rendered obvious to one of ordinary skill in the art because this helps condense the command formatting thereby reducing data requirements as well as simplifying the overall process for managing command execution as supported by Shin in [Col. 8 ln. 45-55]. Smith and Shin do not explicitly disclose an ingress queue or in response to determining that the command requires in-order execution and has arrived out-of-order, transfer the command from the ingress queue to a command buffer for facilitating in-order execution of the command based on the sequence number. Long discloses the ingress queue and separate command buffer for ordering commands in Paragraph [0320] wherein multiple queues are disclosed to allow for buffering and reordering as required by the metadata encapsulated in the header information. Claim 10 is rejected on a similar basis as claim 1.
Regarding claim 17, Smith further discloses the method of claim 7, wherein determining that the command does not require in-order execution comprises determining that the value of the sequence number is not used for indicating the order of the command ([Col. 261 ln. 4-40]). Claim 17 is rejected on a similar basis as claim 2.
Regarding claim 18, Smith and Long further disclose the method of claim 7, wherein the command is encapsulated with an encapsulation header that comprises the sequence number indicating whether the in-order execution of the command is required (Smith [Col. 87 line 65 – Col. 88 line 2] and [Col. 125 ln. 35-38] and [Col. 261 ln. 4-40] and Col. 417 and [Col. 422 ln. 57- Col. 423 ln. 16] and [Col. 560 ln. 47-59] and Long [0316]). Claim 18 is rejected on a similar basis as claim 3.
Regarding claim 19, Smith further discloses the method of claim 7, wherein the command is a command to access a storage media of a local device from the remote device ([Col. 46 ln. 6-10] In one embodiment, one or more memory controllers may provide access to the memory in the memory system. The memory system may be used to store information (e.g. programs, data, etc.). A memory system may have one or more memory controllers (e.g. in each logic chip in each stacked memory package, etc.).). The read and write requests are to memory. As noted in Figure 16 of Smith, memory may be located as local to the device. It is further disclosed in Smith that components in the system may be considered remote in some configurations in [Col. 96 ln. 54-60].
Regarding claim 21, Smith further discloses the non-transitory computer-readable storage medium of claim 1, wherein the command is a command to access a storage media of a local device from the remote device ([Col. 46 ln. 6-10]). Claim 21 is rejected on a similar basis as claim 19.
Regarding claim 22, Smith further discloses the system of claim 10, wherein the command is a command to access the storage media of the system from the remote device ([Col. 46 ln. 6-10]).
Regarding claim 24, Smith further discloses the system of claim 10, wherein determining that the command does not require in-order execution comprises determining that the value of the sequence number is not used for indicating the order of the command ([Col. 261 ln. 4-40]). Claim 24 is rejected on a similar basis as claim 2.
Regarding claim 25, Smith, Shin and Long further disclose the system of claim 10, wherein the command is encapsulated with an encapsulation header that comprises the sequence number indicating whether the in-order execution of the command is required (Smith [Col. 87 line 65 – Col. 88 line 2] and [Col. 125 ln. 35-38] and [Col. 261 ln. 4-40] and Col. 417 and [Col. 422 ln. 57- Col. 423 ln. 16] and [Col. 560 ln. 47-59] and Long [0316]). Claim 25 is rejected on a similar basis as claim 3.

Claims 16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view Shin and further in view of Long and still further in view of Burr et al. (US 2011/0010513). 

Regarding claim 16, Smith and Long do not explicitly disclose the method of claim 7, wherein the sequence number being equal to a sequence number value of a previously received command indicates that in-order execution of the command is not required. Noted in the above rejections, Smith discloses multiple different configurations for control fields in requests wherein the sequence number may or may “[0036] The exemplary method of assigning sequence numbers to writes is based on the following observations: [0037] All writes that have been issued by the host without receiving completions must be independent (none of them have completed, so none can depend on another). [0038] All such writes can be given the same sequence number and applied in any order on the secondary, as they can be applied in any order on the primary.” Herein it is noted that different requests may have the same associated sequence number. In this case, this indicates independency between the commands therefore allowing them to occur in any order whether it be in-order or out-of-order. It would be obvious to one of ordinary skill in the art to modify Smith with the teachings of Burr as Smith discloses managing batch operations to remote devices and Burr’s disclosure of grouping requests in a batch format expedites request transmission and overall performance (Burr [0039-0040]). Smith, Long and Burr are analogous art because they are from the same field of endeavor of managing memory operations.
Regarding claim 20, Smith and Long do not explicitly disclose the non-transitory computer-readable storage medium of claim 1, wherein the sequence number being equal to a sequence number of a previously received command indicates that in-order execution of the command is not required. Regarding commands with the same sequence number, Burr discloses “[0036-0038].” Claim 20 is rejected on a similar basis as claim 16.
Regarding claim 23, Smith and Long do not explicitly disclose the system of claim 10, wherein the sequence number being equal to a sequence number of a previously received command indicates that in-order execution of the command is not required. Regarding commands with the same sequence number, Burr discloses “[0036-0038].” Claim 23 is rejected on a similar basis as claim 16.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MYOUGA (US 2017/0039002) – Paragraphs [0072-0085] wherein a command reorder parameter is tagged with each command is disclosed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

                                                                                                                                                                                                      /YAIMA RIGOL/Primary Examiner, Art Unit 2135